United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60506
                          Summary Calendar


                          EME AKPOJIYOVWI,

                                                          Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                          Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 999 163


Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

          Eme Akpojiyovwi petitions this court for review of the

decision of the Board of Immigration Appeals (BIA) in which the BIA

dismissed her appeal of the immigration judge’s (IJ) decision

denying her claims for asylum, the withholding of removal, and

relief under the Convention Against Torture (CAT).      Akpojiyovwi’s

claim for relief is based on her assertion that she is certain that

her adolescent daughters will be subjected to female circumcision,




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
or Female Genital Mutilation (FGM), if she is deported and returns

with them to Nigeria.

          The BIA found Akpojiyovwi’s claim for asylum to be time-

barred, and it rejected her claims that an exception to the time-

bar was warranted.   Pursuant to 8 U.S.C. § 1158(a)(3), this court

does not have jurisdiction to review Akpojiyovwi’s assertion that

her asylum claim was not time-barred.     See Zhu v. Ashcroft, 382
F.3d 521, 527 (5th Cir. 2004); Khan v. Gonzales, 172 F. App’x 575,

576 (5th Cir. 2006).    Accordingly, Akpojiyovwi’s claim for asylum

is DISMISSED.

          Akpojiyovwi also challenges the denial of her claims for

the withholding of removal and relief under the CAT.   She asserts

that the likelihood that her daughters will be subject to FGM is

relevant to her own claim for asylum under a theory of “derivative

persecution.”   Alternatively, she argues that she is entitled to

“derivative asylum” because her children will be “constructively

removed” if she is denied relief.      Even if this court were to

conclude that Akpojiyovwi is entitled to claim relief from the

order of deportation based on the threat of persecution to her

daughters, substantial evidence supports the determination that

Akpojiyovwi failed to show the requisite likelihood that her

daughters will be subject to FGM upon their return to Nigeria.   See

8 C.F.R. § 1208.16(b)(1); Convention Against Torture, article 3.

Accordingly, Akpojiyovwi’s petition for review as to these claims

is DENIED.

                                  2
          The appellate brief is not in compliance with FED. R. APP.

P. 28(a)(9)(A), which requires citation to the record.   We caution

Akpojiyovwi’s counsel that failure to comply with this court’s

rules of appellate procedure could result in the imposition of

sanctions.




                                 3